Case 19-11952-BFK       Doc 37  Filed 10/25/19 Entered 10/25/19 13:32:28              Desc Main
                               Document      Page 1 of 6
                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

IN RE:
SUHAGI DAVE                                                        BCN #: 19-11952-BFK
AND                                                                Chapter: 7
VASHISHTHA DAVE
Debtors
Address: 3075 Techumseh Court
Woodbridge, VA 22192
3075 Techumseh Court
Woodbridge, VA 22192
Last four digits of Social Security No.(s): XXX-XX-9702 and
XXX-XX-6837

                            NOTICE OF MOTION AND HEARING

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one.

        If you do not wish the Court to grant the relief sought in this motion, or if you want the
Court to consider your views on this motion, then within fourteen (14) days from the date of
service of this motion, you must file a written response explaining your position with the Court
at the following address: Clerk of Court, United States Bankruptcy Court, 200 South Washington
Street, Alexandria, VA 22314, and serve a copy on the Movant. Unless a written response is filed
and served within this fourteen day period, the Court may deem any opposition waived, treat the
motion as conceded, and issue an Order granting the requested relief without further notice or
hearing.

       If you mail your response to the Court for filing, you must mail it early enough so the
Court will receive it on or before the expiration of the fourteen day period.

      You may attend the preliminary hearing scheduled to be held on: November 20, 2019 at
9:30 AM in Courtroom I, United States Bankruptcy Court, 200 South Washington Street,
Alexandria, VA 22314.

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the motion and may enter an Order granting the requested relief.




S&B# 19-284206
Case 19-11952-BFK        Doc 37    Filed 10/25/19 Entered 10/25/19 13:32:28           Desc Main
                                   Document     Page 2 of 6


SHAPIRO & BROWN, LLP                                        Dated: October 25, 2019
ATTORNEYS FOR THE MOVANT

/s/ Nicole McKenzie
BY: Gregory N. Britto, Esquire VSB #23476
Malcolm B. Savage, III, Esquire VSB #91050
William M. Savage, Esquire VSB #26155
Mary F. Balthasar Lake, Esquire VSB #34899
Nicole McKenzie, Esquire VSB #93990
SHAPIRO & BROWN, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800
VABECF@logs.com

                                  CERTIFICATE OF SERVICE


       I certify that I have this 25th day of October, 2019, electronically transmitted and/or
mailed by first class mail, postage pre-paid, a true copy of the foregoing Notice of Motion to the
following:

Ashvin Pandurangi
AP Law Group, PLC
211 Park Ave.
Falls Church, VA 22046

Kevin R. McCarthy
McCarthy & White, PLLC
8508 Rehoboth Ct.
Vienna, VA 22182

Suhagi Dave
3075 Techumseh Court
Woodbridge, VA 22192

Vashishtha Dave
3075 Techumseh Court
Woodbridge, VA 22192


/s/ Nicole McKenzie
Gregory N. Britto, Esquire VSB #23476
Malcolm B. Savage, III, Esquire VSB #91050
William M. Savage, Esquire VSB #26155
Mary F. Balthasar Lake, Esquire VSB #34899
Nicole McKenzie, Esquire VSB #93990


S&B# 19-284206
Case 19-11952-BFK         Doc 37    Filed 10/25/19 Entered 10/25/19 13:32:28            Desc Main
                                    Document     Page 3 of 6


                                  United States Bankruptcy Court
                                   Eastern District of Virginia
                                       Alexandria Division

In Re:                                              BCN#: 19-11952-BFK
Suhagi Dave and Vashishtha Dave                     Chapter: 7
        Debtors
Deutsche Bank National Trust Company, As
Trustee For IndyMac IMSC Mortgage Loan
Trust 2007-AR1, Mortgage Pass-Through               Motion for Order Granting Relief from
Certificates Series 2007-AR1                        Automatic Stay under 11 USC §362
        Movant/Secured Creditor,
v.
Suhagi Dave and Vashishtha Dave
        Debtors
and
Kevin R. McCarthy
        Trustee
        Respondents

       Deutsche Bank National Trust Company, As Trustee For IndyMac IMSC Mortgage Loan

Trust 2007-AR1, Mortgage Pass-Through Certificates Series 2007-AR1, and/or present

noteholder, (hereinafter “the Movant”), alleges as follows:

       1.        That the bankruptcy court has jurisdiction over this contested matter pursuant to

28 U.S.C. § 157 and § 1334 and 11 U.S.C. § 362; Federal Rule of Bankruptcy Procedure 9014;

and Local Bankruptcy Rule 4001(a)-1.

       2.        That the above named Debtors filed a Chapter 7 Petition in Bankruptcy with this

Court on June 12, 2019.

       3.        That Kevin R. McCarthy has been appointed by this Court as the Chapter 7

Trustee in this instant Bankruptcy proceeding.

       4.        That the subject Deed of Trust secures a parcel of real property (hereinafter “the

Property”) with the address of 3075 Tecumseh Ct, Woodbridge, VA 22192 and more particularly

described in the Deed of Trust dated March 12, 2007 and recorded as Deed Instrument Number

200703150032076 among the land records of the said city/county, as:

S&B# 19-284206
Case 19-11952-BFK         Doc 37      Filed 10/25/19 Entered 10/25/19 13:32:28               Desc Main
                                      Document     Page 4 of 6


       Lot Sixty-One "A" (61-A), as the same is shown on a plat entitled Resubdivision
       Plat Section Eleven "E" (11¬E), LAKERIDGE, as the same is duly dedicated,
       platted and recorded in Deed Book 948 at Page 683, among the Land Records of
       Prince William County, Virginia.
       Being the same property as described in that Deed dated August 29, 2000, and
       recorded in the Clerk's Office of the Circuit Court of the Prince William County,
       Virginia, in Deed Book 2948, Page 1388, which was granted and conveyed by
       Household Bank, FSB unto Suhagi Dave.
       HAVING a street address of: 3075 Tecumseh Court, Woodbridge, VA 22192


       5.        That the Movant is informed and believes, and, based upon such information and

belief, alleges that title to the Property is currently vested in the name of the Debtors.

       6.        That the Debtors are in default with regard to payments which have become due

under the terms of the Note and Deed of Trust.

       As of October 1, 2019, the Debtors are due for:
       o         3 monthly payments from July 2019 through September 2019 of $817.37 each
                 which were to be paid directly to Movant;
       o         1 monthly payments from October 2019 through October 2019 of $828.76 each
                 which were to be paid directly to Movant;
       o         Accrued Late Charges of                                      $492.83
       o         Recoverable Balance of                                         $26.50
       o         Suspense Balance of                                         -$812.96
       o         Bankruptcy Fees of                                           $750.00
       o         Bankruptcy Costs of                                          $181.00


       7.        Movant has elected to initiate foreclosure proceedings on the Property with

respect to the Deed of Trust, but is prevented by the Automatic Stay from going forward with

these proceedings.

       8.        That continuation of the automatic stay pursuant to 11 U.S.C. § 362(a) will work

real and irreparable harm and deprive the Movant of the adequate protection to which it is

entitled under 11 U.S.C. § 362.


S&B# 19-284206
Case 19-11952-BFK         Doc 37   Filed 10/25/19 Entered 10/25/19 13:32:28           Desc Main
                                   Document     Page 5 of 6

       9.        That the Movant has requested that the Court hear this matter on November 20,

2019 at 9:30 AM.

       WHEREFORE, Movant prays for an order granting relief from the Automatic Stay in

order to pursue its remedies under the terms of its Note and Deed of Trust, that the fourteen (14)

day waiting period imposed by F.R.B.P. 4001(a)(3) be waived, for its attorneys fees’ and costs

expended, and for such other and further relief as the Court and equity deem appropriate.

SHAPIRO & BROWN, LLP                                        Dated: October 25, 2019
ATTORNEYS FOR THE MOVANT




/s/ Nicole McKenzie
BY: Gregory N. Britto, Esquire
VSB #23476
Malcolm B. Savage, III, Esquire
VSB #91050
William M. Savage, Esquire
VSB #26155
Mary F. Balthasar Lake, Esquire
VSB #34899
Nicole McKenzie, Esquire
VSB #93990
SHAPIRO & BROWN, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800
VABECF@logs.com




S&B# 19-284206
Case 19-11952-BFK        Doc 37   Filed 10/25/19 Entered 10/25/19 13:32:28         Desc Main
                                  Document     Page 6 of 6

                                    Certificate of Service



       I certify that I have this 25th day of October, 2019, electronically transmitted and/or
mailed by first class mail, true copies of the Motion for Relief from the Automatic Stay and
Notice of Motion and Hearing to each party required to receive notice.

Ashvin Pandurangi
AP Law Group, PLC
211 Park Ave.
Falls Church, VA 22046

Kevin R. McCarthy
McCarthy & White, PLLC
8508 Rehoboth Ct.
Vienna, VA 22182

Suhagi Dave
3075 Techumseh Court
Woodbridge, VA 22192

Vashishtha Dave
3075 Techumseh Court
Woodbridge, VA 22192


/s/ Nicole McKenzie
Gregory N. Britto, Esquire
VSB #23476
Malcolm B. Savage, III, Esquire
VSB #91050
William M. Savage, Esquire
VSB #26155
Mary F. Balthasar Lake, Esquire
VSB #34899
Nicole McKenzie, Esquire
VSB #93990




S&B# 19-284206
